Case 18-41930-pwb   Doc 13   Filed 10/08/18 Entered 10/08/18 11:31:03   Desc
                                  Page 1 of 4

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

     IN RE: ANGELIA GWENNETTE REMBERT,        {   CHAPTER 13
                                              {
                                              {
             DEBTOR(S)                        {   CASE NO. R18-41930-PWB
                                              {
                                              {   JUDGE BONAPFEL


                             OBJECTION TO CONFIRMATION


          COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
     Confirmation of the plan for the following reasons:

          1. The attorney for the Trustee was unable to conduct the
     meeting of creditors pursuant to 11 U.S.C. Section 341(a)
     because the Debtor has failed to submit a completed business
     packet of information to the Trustee as requested. For example,
     the Trustee still has not received four (4) months of bank
     statements, four (4) months of cash flow reports, the Debtor's
     2016 and 2017 business and personal tax returns, a completed
     questionnaire to business Debtor, copies of business insurance
     policies as well as business licenses, etc.

          2. The Debtor(s) has failed to provide the Trustee with a
     copy of the federal tax return or transcript of such return for
     the most recent tax year ending immediately before the
     commencement of the instant case and for which a federal income
     tax return was filed, in violation of 11 U.S.C. Section
     521(e)(2)(A)(i).

          3. The Debtor has failed to return either completed Cash
     Flow Reports or Questionnaire to Business Debtor(s). The
     Trustee is unable to determine the feasibility of the proposed
     plan. 11 U.S.C. Section 1325(a)(6).

          4. The Plan as proposed will extend beyond sixty (60)
     months, contrary to 11 U.S.C. Section 1322(d). (77 months).

          5. The plan reflects that 11 U.S.C. Section 506 valuation
     is not applicable for the debt owed to W. S Badcock Corporation.
     As this personal property debt was incurred more than 365 days
     before the petition filing date, the Trustee requests that the
     plan be amended to properly treat this claim.

     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     brandik@atlch13tt.com
Case 18-41930-pwb   Doc 13   Filed 10/08/18 Entered 10/08/18 11:31:03   Desc
                                  Page 2 of 4


          6. The Chapter 13 plan fails to provide for the
     assumption and funding or rejection of executory contract owed
     to Alpha Omega Storage in violation of 11 U.S.C. Section
     365(b)(1)(C).

          7. Schedule G fails to reflect the Debtor(s)' executory
     contract with Alpha Omega Storage.

          8.   The Debtor's (s') Schedule I reflects a contribution
     from the Debtor’s boyfriend of $1,000.00 per month. The trustee
     requests documentation regarding this contribution. If the
     contribution is from rental income, the trustee requests
     documentation such as a copy of the written lease. 11 U.S.C.
     Section 1325(a)(6).

          9. The Chapter 13 budget fails to provide for the monthly
     expense of post-petition income tax liability on self-employment
     income of $20,732.00 per month, and tax escrow slips have not
     been submitted; thereby, indicating that the proposed budget and
     Plan are infeasible, 11 U.S.C. Section 1325(a)(6).

          10. The 2016(b) Disclosure Statement and the Chapter 13
     plan are inconsistent with regard to the attorney’s fees
     received pre-petition or to be paid in the plan, or both, in
     violation of 11 U.S.C. Section 329 and Bankruptcy Rules 2016(b)
     and 2017.

          11. The Chapter 13 petition fails to include a debt owed
     to CVI-SGP-CO Acquisition Trust C/o Resurgent Capital Services,
     LP, in violation of Bankruptcy Rule 1007(a)(1) and 11 U.S.C.
     Section 1325(a)(3).

          12.   The proposed plan fails to provide for the treatment
     of CVI-SGP-CO Acquisition Trust C/o Resurgent Capital Services,
     LP and OneMain Financial Services, Inc. However, said creditors
     have filed secured claims.

          13. Pursuant to information received from the Georgia
     Department of Revenue, 2012, 2014 and 2016 tax returns have not
     been provided to the taxing authorities; thereby, preventing the
     Chapter 13 Trustee from evaluating the feasibility of the
     Chapter 13 plan, in violation of 11 U.S.C. Sections 1322(d) and
     1325(a)(6).




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     brandik@atlch13tt.com
Case 18-41930-pwb   Doc 13   Filed 10/08/18 Entered 10/08/18 11:31:03   Desc
                                  Page 3 of 4


          WHEREFORE, the Trustee moves the Court to inquire into the
     above objections, deny Confirmation of this Debtor's (s') Plan
     and to dismiss the case; or, in the alternative, convert the
     case to one under Chapter 7.




                                    __________/s/_____________
                                    Brandi L. Kirkland, Attorney
                                    for Chapter 13 Trustee
                                    GA Bar No. 423627




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     brandik@atlch13tt.com
Case 18-41930-pwb   Doc 13   Filed 10/08/18 Entered 10/08/18 11:31:03   Desc
                                  Page 4 of 4

     R18-41930-PWB

                             CERTIFICATE OF SERVICE


           This is to certify that I have this day served

     DEBTOR(S):

     ANGELIA GWENNETTE REMBERT
     29 CRESCENT WOODE DRIVE
     DALLAS, GA 30157

     ATTORNEY FOR DEBTOR(S):

     SLIPAKOFF & SLOMKA, PC
     OVERLOOK III - SUITE 1700
     2859 PACES FERRY RD, SE
     ATLANTA, GA 30339

     in the foregoing matter with a copy of this pleading by
     depositing in the United States Mail a copy of same in a
     properly addressed envelope with adequate postage thereon.

     This 8th day of October 2018




     _________/s/_________________
     Brandi L. Kirkland, Attorney
     for Chapter 13 Trustee
     GA Bar No. 423627




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     brandik@atlch13tt.com
